Citation Nr: 0204020	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  91-40 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 60 
percent for herniated lumbar disc, status-post laminectomy.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings action by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 1990 the RO granted entitlement to a 60 percent 
disability rating for herniated lumbar disc, status-post 
laminectomy, and denied entitlement to a total disability 
rating based upon individual unemployability.  Subsequently, 
the veteran perfected an appeal as to these issues.

In May 1992 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In October 1992, March 1995, and June 1996, the Board 
remanded the case for additional development.

In September 1999, the Board granted entitlement to special 
monthly compensation for loss of use of the right foot, and 
remanded the issues of entitlement to an increased evaluation 
for the service connected back disability and denied 
entitlement to a total disability rating based upon 
individual unemployability.

Subsequently, a March 2001 rating action continued the prior 
denials.

The issue of entitlement to an extra-schedular evaluation of 
the veteran's service connected back disability will be 
addressed in the remand section at the end of this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's service-connected lower back disability is 
manifested by absent ankle jerk, demonstrable muscle spasm, 
and persistent symptoms of sciatic neuropathy; considering 
the effect of the veteran's pain, the severity of the 
intervertebral disc syndrome approximates a pronounced level 
of disability; there is no evidence of ankylosis or 
demonstrable deformity of a vertebral body.

3.  The veteran has a high school education, worked as a toll 
collector for the New Jersey Turnpike Authority for 14 years, 
and has not worked since 1987.

4.  The veteran's service connected back disability is shown 
to prevent him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 
percent for herniated lumbar disc, status-post laminectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Codes 5285, 5286, 5293 (2001).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability have been 
met.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in multiple statements 
and supplemental statements of the case of the criteria for 
an increased evaluation for his service connected back 
disorder, and for a total rating based on individual 
unemployability.  The Board concludes that the discussions in 
these documents adequately informed the veteran of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The case 
has four times been remanded for additional development of 
the record.  Extensive VA outpatient records and VA 
examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  In addition, Social Security Administration (SSA) 
records and private treatment records of the veteran have 
been associated with the claims folder.

Accordingly, particularly in light of the below grant of a 
total rating based on individual unemployability, the Board 
finds that VA has satisfied its duty to notify and to assist 
and that under the circumstances of this case, another remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Herniated Lumbar Disc, Status-post Laminectomy- Schedular 
Evaluation

Service connection for herniated lumbar disc with sciatic 
neuropathy was granted in April 1987.  A 10 percent 
evaluation was assigned from August 1986.  A January 1988 
rating decision increased the evaluation to 20 percent 
disabling, from August 1986.  A February 1989 rating decision 
increased the evaluation to 40 percent disabling for 
herniated lumbar disc, status-post laminectomy, from June 
1988.  Finally, the April 1990 rating decision on appeal 
increased the evaluation to 60 percent disabling from April 
1989.  The veteran contends that he is entitled to a higher 
evaluation.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2001).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran's low back disability is currently evaluated at 
the maximum 60 percent under code 5293, for a pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. Part 4, 
Code 5293 (2001).

Higher ratings may be assigned for unfavorable ankylosis of 
the lumbar spine or where demonstrable deformity of a 
vertebral body due to fracture, with cord involvement, 
bedridden, or requiring long leg braces, is shown.  38 C.F.R. 
Part 4, Codes 5285, 5286 (2001).  

Private and VA medical records reflect extensive treatment 
for back pathology after service, especially in the 1980's 
and 1990's.  

A VA neurology examination was conducted in February 2000.  
The veteran reported lower back pain, with radiation to the 
lower extremities, right more than left.  He complained of 
weakness and numbness in the legs.  The veteran stated that 
sitting for long periods, walking, and standing, all 
aggravated his back pain.  He could do no bending, pushing, 
pulling or lifting because of constant back pain.  He used a 
back brace.  On examination, there was positive tenderness 
noted on percussion of the lumbosacral spine.  There was some 
paraspinal muscle spasm noted.  There was decreased range of 
motion of forward flexion and right lateral flexion.  
Straight leg raising test was positive to 45 degrees on the 
right and 55 degrees on the left.  There was no muscle 
atrophy noted except slight thinning of the muscles of both 
lower extremities.  Motor strength on the right lower 
extremity in iliopsoas was 4-/5 and the left iliopsoas was 
4/5.  Right quads was 4-/5 and left was 4/5.  Right 
gastrocnemius was 4-/5 and left was 4/5.  Right ankle 
dorsiflexion was 3/5 and the left was 4/5.  Right invertor 
and evertor of the foot was 3/5 and left was 4/5.  Right knee 
jerk was 2+; left was 1+.  Right ankle jerk was absent and 
left was 1+.  Plantars were flexor.  The veteran could not do 
heel or toe walk properly.  There was decreased pinprick and 
light touch sensation noted, more on the right leg than the 
left, mostly in the L5 and S1 distribution.  Vibration sense 
was normal.  The diagnoses were:  lumbosacral radiculopathy, 
right more than left on L5-S1 distribution; status-post 
lumbar laminectomy L4-L5, L5-S1, with recurrent lower back 
pain; and mild right foot drop secondary to lumbosacral root 
compression pathology from herniated disc L4-L5.

Magnetic resonance imaging showed large herniation with 
fragment L3-4.  The vertebral bodies were intact.

Later in February 2000, the veteran underwent a decompressive 
laminectomy, L3-L4, and bilateral diskectomy, L3 and L4.  On 
a March 2000 follow-up report, the veteran complained of 
tenderness and pain in the lower back.  

The most recent VA examination of the veteran was conducted 
in November 2000.  The veteran reported constant back pain.  
He had burning sensations in the lateral aspect and bottom of 
the right foot.  The veteran reported that he could not move 
his toes, and he developed numbness from the waist down.  On 
examination, straight leg raising caused low back discomfort 
on the right at 20 degrees, but this stayed constant to 45 
degrees, including with foot dorsiflexion.  Left leg testing 
showed mild low back discomfort at 60 degrees.  The calves 
were of equal girth and texture.  Dorsiflexion of the feet 
seemed symmetric.  Right extensor hallucis was 5-, while 
extension of the other toes seemed symmetric.  There was 
decreased cold and pain perception at low level, and 
inconsistent responses during sensory testing with probable 
decreased sensation on the lateral aspect of the right leg.  
Vibration was decreased in the right foot slightly compared 
to the left.  The veteran could toe walk and seemed able to 
elevate symmetrically, but the right was affected by pain in 
the back.  The veteran could not lift the right foot 
effectively on heel walking.  There was absent right ankle 
jerk, brisk left ankle jerk and brisk and symmetric knee 
jerks.  Abdominal reflexes seemed intact.  Plantars were 
silent.  

The examiner stated that there appeared to be relatively 
minor functional deficits related to the veteran's nerve root 
injury.  He could not convincingly demonstrate any muscle 
atrophy in the legs.  There was mild weakness in the evertor 
of the right foot, but the power in the dorsiflexors of the 
foot seemed balanced and was not easily overcome by the 
examiner.  The only generally consistent sensory deficit was 
in the right leg in an L5/S1 distribution; these root lesions 
could cause the veteran's absent ankle jerk.  In all, these 
may cause a mild gait problem.  The examiner opined that pain 
seemed to cause a greater disability in the veteran than did 
his neurological problems.  There appeared to be a limitation 
in truncal range of motion due to pain.  The veteran was able 
to walk, but his facial expressions suggested that this was 
with some discomfort.  

The medical evidence of record does not show any bony 
fixation of the spine or demonstrable deformity of a 
vertebral body.  Thus, a higher evaluation is not appropriate 
under codes 5285 or 5286.  

The most recent examiner noted deficits related to pain that 
were more significant than the neurological findings.  
Pronounced neurologic disability has not been demonstrated.  
However, the Board is of the opinion that, taking into 
consideration the effect of the veteran's pain, the severity 
of the intervertebral disc syndrome approximates a pronounced 
level of disability; i.e., the complaints of pain and 
resultant functional loss made by the veteran represent a 
significant part of his entitlement to the current 60 percent 
disability, and there is no basis for a higher schedular 
evaluation.  See DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45 
(2001).  In this regard, the Board also notes that special 
monthly compensation is in effect for loss of use of the 
right foot.  The record here does not approximate any 
applicable schedular criteria for a rating in excess of 60 
percent.  38 C.F.R. § 4.7 (2001).  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102, 4.3 (2001).

Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  38 C.F.R. 
§§ 3.321(b), 4.16 (2001).  If there is only one such 
disability, it shall be ratable at 60 percent or more.  38 
C.F.R. § 4.16(a) (2001).  

The veteran meets the requirements under § 4.16(a) since his 
only service connected disability, herniated lumbar disc, 
status-post laminectomy, is rated as 60 percent disabling.

The record indicates that the veteran has a high school 
education.  He worked as a toll collector for the New Jersey 
Turnpike Authority for 14 years, and has not worked since 
1987.  He has testified that he is unable to meet the 
physical requirements of the job, which includes standing for 
prolonged periods, bending, and light lifting.

A November 1988 private medical report notes the veteran's 
back complaints in service and his industrial injuries after 
service, for which he received workers' compensation 
benefits, concluding that the veteran currently did not have 
sufficient objective symptomatology to justify his complaints 
of pain.   In an April 1989 decision, the Social Security 
Administration (SSA) found that the veteran became disabled 
due to his back pathology in October 1987. 

An October 1989 report from R.H., M.D., reviewed the 
veteran's back findings and concluded that "this patient is 
considered totally disabled by reason of his constant pain 
and inability to ambulate."

A November 1992 statement from J.T.C., M.D., considering the 
veteran's back disability, noted that "in my professional 
opinion, [the veteran]'s disability is complete and permanent 
owing to ongoing pain and the need for regular analgesics and 
muscle relaxant medications."

A June 1993 VA examination report noted the veteran's long 
history of back problems and concluded that "I can not say 
based on my exam that the patient can not be employed in any 
occupation."  

In a May 1997 VA examination report, the examiner stated that 
the veteran was "employable in a sitting-type occupation 
which would allow him to change positions frequently.  It 
would be difficult for him to perform a job that involves 
frequent bending or any type of lifting given his current low 
back complaints and neurologic injuries."

A March 1998 report by J. Corona, M.D., concluded that the 
veteran was totally incapacitated due to his back disability.  
It was added that the veteran was disabled and not 
employable.  

The February 2000 VA neurology examination report concluded 
that "because of persistent weakness and numbness of legs, 
veteran is not capable of substantial gainful employment in 
light of his service connected back disability."

The most recent (November 2000) VA examiner, addressing the 
question of unemployability, stated that "whether pain of 
some severity can be judged to cause total disability, as 
appears to be the premise here, is not entirely clear to 
me."

A veteran needs only to demonstrate that there is "an 
approximate balance of positive and negative evidence" in 
order to prevail.  It is well-established that in order for a 
claim to be denied, the preponderance of the evidence must be 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this case, it is impossible to say with absolute certainty 
that the service-connected disability would prevent the 
veteran from securing or following a gainful occupation in 
light of his education and limited experience.  Some reports 
suggest that his industrial impairment is complete, while 
other reports suggest less severe dysfunction and a 
capability to perform a job at least in a sedentary capacity.  
However, after a longitudinal review of the evidentiary 
record, including the private and VA examiners' findings and 
the testimony of the veteran, the Board finds that the 
evidence for and against the claim is in equipoise and, in 
consideration of the principle of reasonable doubt, the 
veteran prevails.  Accordingly, a total rating based on 
individual unemployability is warranted in this case.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321(b), 
4.16 (2001).


ORDER

A schedular evaluation in excess of 60 percent for herniated 
lumbar disc, status-post laminectomy, is denied.

A total disability rating based upon individual 
unemployability is granted, subject to the regulations 
governing the award of monetary benefits.




REMAND

As noted in the previous remand, in a September 1999 informal 
hearing presentation the veteran's representative, in 
essence, requested entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321 for herniated lumbar disc, 
status-post laminectomy.  As the United States Court of 
Appeals for Veterans Claims (Court) has held the Board is 
precluded from addressing this issue in the first instance, 
this was remanded to the RO for appropriate action.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).

Unfortunately, the Board's September 1999 remand instructions 
to the RO to address the issue of entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321 for 
herniated lumbar disc, status-post laminectomy, were not 
complied with.  A remand by the Court or the Board confers on 
the veteran, as a matter of law the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, that issue is remanded for the following:

The RO should consider the applicability 
of an extra-schedular rating for 
herniated lumbar disc, status-post 
laminectomy, under 38 C.F.R. § 3.321(b) 
(2001), and provide adequate reasons and 
bases for any adverse determination.

If the benefit sought is not granted, the RO should issue a 
supplemental statement of the case.  The requisite period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



